Citation Nr: 0937695	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-34 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury of the right foot.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury of the left foot, prior to July 
14, 2004.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of cold injury of the left foot, from July 14, 
2004.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to November 
1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision in 
which the RO granted service connection and assigned a 10 
percent rating for residuals of cold injury of each foot, 
effective December 17, 2002 (the date of each claim for 
service connection).

In July 2004, the Veteran's representative sent a letter to 
the RO that the Board, for the reasons stated in the Board's 
January 2008 remand, finds was a valid notice of disagreement 
(NOD).  The RO, however, treated this letter as a claim for 
an increased rating for the cold injury residuals of each 
foot, and, in an October 2004 rating decision, increased the 
rating for the left foot to 20 percent effective July 14, 
2004 (the date of the Veteran's representative's letter), but 
otherwise denied the claims.  The Veteran filed a NOD with 
this decision in April 2005, and the RO issued a statement of 
the case (SOC) in September 2005 continuing the denial of the 
claims.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in October 
2005.

In May 2006, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In January 2008, the undersigned Veterans Law Judge granted 
the Veteran's motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 20.900(c) (2009).  That same 
month, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the AMC continued the denial of the claims (as 
reflected in an August 2009 supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration.  

As final preliminary matter, the Board notes that because the 
appeal involves disagreement with the initial ratings 
assigned following awards of service connection, the Board 
has characterized these matters in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO granted a higher, 20 percent rating 
for the left foot from July 14, 2004, as a higher rating for 
this disability is assignable before and after this date, and 
the Veteran is presumed to seek the maximum available 
benefit, the Board has characterized the appeal as 
encompassing both matters as set forth on the title page.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC, for further action.  VA 
will notify the appellant when further action, on his part, 
is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to 
hearings before the Board).  

On September 24, 2009, the Board received a statement (VA 
Form 21-4138) from the Veteran in which he stated that he was 
"looking forward to the hearing to be held at the [RO] in 
St. Petersburg, Florida, which [he] had requested."  As 
mentioned above, the Veteran already had a hearing before a 
Decision Review Officer at the RO.  Although the claims file 
does not reflect any prior requests for a Board hearing, the 
Board construes the Veteran's recent statement as reflecting 
a desire for a Board hearing at the RO.  

As the RO schedules Board hearings at the RO, a remand of 
these matters is warranted so that the RO can clarify whether 
the Veteran wants an in-person or videoconference hearing, 
then schedule the desired hearing in accordance with the 
Veteran's request.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should clarify whether the Veteran 
wants a Board in-person or videoconference 
hearing at the RO.

Then, the RO should schedule the requested 
hearing in accordance with the Veteran's 
request.  The RO should notify the Veteran 
and his representative of the date and 
time of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009).  If the Veteran 
no longer desires a Board hearing, a 
signed writing to this effect (preferably, 
by the Veteran) should be placed in the 
claims file.

Thereafter, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 



12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



